ATTORNEY DISCIPLINARY PROCEEDING
PER CURIAM
_|jOn October 9, 2009, we accepted a joint petition for consent discipline and suspended respondent, Howard L. Marcello, for one year and one day, fully deferred, subject to a period of probation requiring execution of and compliance with a five-year recovery agreement with the Judges and Lawyers Assistance Program (“JLAP”). In re: Marcello, 09-1945 (La. 10/9/09), 18 So.3d 1271. The misconduct subject of the petition for consent discipline involved respondent’s plea of no contest to first and second offense DWI. Pursuant to our order, respondent executed a five-year JLAP recovery agreement on October 20, 2009. He subsequently executed a new JLAP agreement on February 23, 2012, and we extended the probationary period to coincide with this agreement in June 2012. In re: Marcello, 12-1152 (La. 6/22/12), 90 So.3d 1044.
On July 11, 2016, respondent and the ODC filed a “Joint Motion to Extend Probation.” In the joint motion, the parties represent that on November 9, 2015, JLAP advised the ODC that respondent had suffered a relapse in his recovery from chemical dependency and that he was in violation of his JLAP contract. JLAP also advised that respondent was being cooperative in the wake of his relapse, was continuing to be monitored, and was scheduled for a JLAP-approved, mul-ti-day, inpatient relapse assessment. On January 25, 2016, JLAP reported that respondent had completed the inpatient relapse assessment and was scheduled for a 6-8 week course of inpatient treatment. On May 20, 2016, JLAP advised the ODC that ^respondent had successfully completed the inpatient Professional Enhancement Program at Pine Grove Behavioral Health and Addiction Services and that he signed a new JLAP recovery agreement on May 11, 2016. In addition to the standard terms of a JLAP recovery agreement, respondent’s agreement includes individual therapy, heightened random drug testing, and return to Pine Grove for a one-week recheck after six months.
Based on these circumstances, the parties urge the court to extend the period of respondent’s probation to coincide with his May 11, 2016 JLAP agreement. We agree that the requested extension is appropriate.
DECREE
Considering the Joint Motion to Extend Probation filed by respondent and the ODC, it is ordered that the five-year period of probation imposed against respondent in In re: Marcello, 09-1945 (La. 10/9/09), 18 So.3d 1271, and subsequently extended in In re: Marcello, 12-1152 (La. 6/22/12), 90 So.3d 1044, be extended for a five-year period which coincides with respondent’s May 11, 2016 contract with the Judges and Lawyers Assistance Program.